DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the claims:
	Claims 20-26 are cancelled.

	The above changes have been made because claims 1, 2, and 5-19 are in condition for allowance for the reasons described below. Because there are no further objections or rejections to any of the other pending claims, claims 20-26, which were withdrawn without traverse as indicated in the reply filed 25 March 2021, are hereby cancelled to place the application into condition for allowance.


Response to Arguments
Applicant’s arguments, see Applicant’s remarks, page 10, second paragraph, filed 20 October 2021, with respect to amended claim 1, now including the subject matter of previously indicated allowable dependent claim 4, have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-26 directed to a non-elected group without traverse.  Accordingly, claims 20-26 have been cancelled as noted above.

Claim Objections
Applicant’s amendments to each of claims 13, 18, and 19 in the reply filed 20 October 2021 are acknowledged and accordingly the objection to each of said claims for the reasons indicated in the office action mailed 25 June 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claim 19 in the reply filed 20 October 2021 are acknowledged and accordingly the rejection thereto under 35 U.S.C. 112 for the reasons indicated in the office action mailed 25 June 2021 is hereby withdrawn.


Reasons for Allowance
Claims 1, 2, and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a gas transfer conduit between (emphasis added) the fluid supply pipe and the mud-gas separator unit, when considered in combination with the other limitations recited in the claim.
As to claims 2 and 5-19: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856